. IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

KNOXVILLE DIVISION
R()BERT B. BROWN, )
. _ )
Plaintiff, ) No. 3:17-CV-555-PLR-HBG
vs. )
. ) JURY DEMANDED
EXACTECH, Ine. and )
EXACTECH US, Inc., )
' )
Defendants. )

QRI)ER ON PLAINTIFF’S UNCPPOSED
i\/IOTION FOR EXTENSION OF TIME

Before this Honorable Coui't is Plaintiff"s Unopposed Motz`oz’)for Exlem'z'on of Time to
Complele Discove);v. Based upon the statements of counsel, and the record herein, this
Honorable Coum finds the Mol'ion well-taken and the following deadlines shall be set:

l. Defendant shall l"lle any Dauber! challenges on or before April 5, 20l9, Which is
('5) days before the deposition of Defendants’ expen Jorge A. Ochoa, Ph.D., P.E., Principal
Engineer in Exponent.’s Biomedical Engineering practice, on April lO, 2019.

2. Plaintiff shall have (30) days after the completion of the deposition of
befexidants’ expert lorge A. Ochoa, Ph.D., P.E., to file any necessary Dauberf challenges

y IT IS THEREFORE, ORDERED, AD}UDGED, AND DECREED that i)laintiff`s’ Motion

for Extension of Tirne to Complete Discovery is GRANTED With the discovery schedule above.

swaim

UNITED sTATEs""MAE;iSTRATE JUDGE

IT IS SO ()RDERED.

